Appeal from order of disposition, Family Court, New York County (Robert R. Reed, J.), entered on or about November 19, 2009, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fourth degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously dismissed, without costs, as moot.
Appellant’s challenge to the court’s dispositional order is moot, since he has already completed his placement (see Matter of Yuan Tung C., 296 AD2d 323 [2002]). Were we not dismissing the appeal as moot, we would find that the placement was a proper exercise of discretion. Concur — Tom, J.P., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.